                            Case 19-11025-MFW            Doc 68       Filed 06/12/19       Page 1 of 6



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:
                                                                    Chapter 11
         TRIANGLE PETROLEUM CORPORATION,
                                                                    Case No. 19-11025 (MFW)
                                    Debtor.1


                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR HEARING ON JUNE 14, 2019 AT 10:30 A.M. (ET)

         RESOLVED MATTERS

         1.       Debtor’s Motion for Entry of Interim and Final Orders: (I) Establishing Notice and
                  Objection Procedures for Transfers of Equity Securities and Claims of Worthless Stock
                  Deductions and (II) Granting Related Relief [D.I. 6; 5/8/19]

                  Related Pleadings:

                            a)      Interim Order [D.I. 26; 5/9/19]

                            b)      Omnibus Notice of Pleadings and Final Hearing Thereon [D.I. 31; 5/9/19]

                            c)      Certification of Counsel [D.I. 48; 6/7/19]

                            d)      Final Order [D.I. 60; 6/10/19]

                  Objection Deadline:                May 31, 2019 at 4:00 p.m. (ET)

                  Objections/Responses:              None.

                  Status:           An order has been entered by the Court. No hearing is necessary.

         2.       Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to Use
                  Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Certain Protections to the
                  Prepetition Lenders Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III)
                  Scheduling a Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) [D.I. 11;
                  5/8/19]




         1
                  The last four digits of the Debtor’s taxpayer identification number are 0762. The Debtor’s mailing address
         is 100 Fillmore Street, 5th Floor, Denver, Colorado 80206.
01:23465146.2
                          Case 19-11025-MFW      Doc 68       Filed 06/12/19   Page 2 of 6



                Related Pleadings:

                          a)   Interim Order [D.I. 23; 5/9/19]

                          b)   Omnibus Notice of Pleadings and Final Hearing Thereon [D.I. 31; 5/9/19]

                          c)   Notice of Filing of Proposed Final Cash Collateral Order [D.I. 42;
                               5/24/19]

                          d)   Certification of Counsel [D.I. 49; 6/7/19]

                          e)   Final Order [D.I. 61; 6/10/19]

                Objection Deadline:           May 31, 2019 at 4:00 p.m. (ET)

                Objections/Responses:         None.

                Status:        An order has been entered by the Court. No hearing is necessary.

         3.     Debtor’s Application for an Order Authorizing Retention and Employment of Paul,
                Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the Debtor and Debtor-in-
                Possession Nunc Pro Tunc to Petition Date [D.I. 37; 5/23/19]

                Related Pleadings:

                          a)   Certificate of No Objection [D.I. 50; 6/7/19]

                          b)   Order [D.I. 59; 6/10/19]

                Objection Deadline:           June 6, 2019 at 4:00 p.m. (ET)

                Objections/Responses:         None.

                Status:        An order has been entered by the Court. No hearing is necessary.

         4.     Debtor’s Application for an Order Authorizing the Retention and Employment of Young
                Conaway Stargatt & Taylor, LLP as Counsel for the Debtor, Effective as of the Petition
                Date [D.I. 38; 5/23/19]

                Related Pleadings:

                          a)   Certificate of No Objection [D.I. 51; 6/7/19]

                          b)   Order [D.I. 62; 6/10/19]



01:23480739.1
                                                          2
                          Case 19-11025-MFW      Doc 68       Filed 06/12/19   Page 3 of 6



                Objection Deadline:           June 6, 2019 at 4:00 p.m. (ET)

                Objections/Responses:         None.

                Status:        An order has been entered by the Court. No hearing is necessary.

         5.     Debtor’s Application for Entry of an Order, Pursuant to Sections 105(a) and 363(b) of the
                Bankruptcy Code, Authorizing the Debtor to (A) Retain Development Specialists, Inc. as
                Restructuring Advisor, (B) Designate Bradley D. Sharp as Chief Restructuring Officer,
                Nunc Pro Tunc to the Petition Date, and (C) to Utilize Additional DSI Personnel [D.I. 39;
                5/23/19]

                Related Pleadings:

                          a)   Certification of Counsel [D.I. 52; 6/7/19]

                          b)   Order [D.I. 58; 6/10/19]

                Objection Deadline:           June 6, 2019 at 4:00 p.m. (ET)

                Objections/Responses:

                          c)   Informal Response from the Office of the United States Trustee

                Status:        An order has been entered by the Court. No hearing is necessary.

         6.     Debtor’s Application for Entry of an Order Appointing Epiq Corporate Restructuring,
                LLC as Administrative Advisor Effective as of the Petition Date [D.I. 40; 5/23/19]

                Related Pleadings:

                          a)   Certificate of No Objection [D.I. 53; 6/7/19]

                          b)   Order [D.I. 56; 6/10/19]

                Objection Deadline:           June 6, 2019 at 4:00 p.m. (ET)

                Objections/Responses:         None.

                Status:        An order has been entered by the Court. No hearing is necessary.




01:23480739.1
                                                          3
                          Case 19-11025-MFW      Doc 68       Filed 06/12/19   Page 4 of 6



         7.     Debtor’s Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 330, and 331 of
                the Bankruptcy Code, Authorizing the Employment and Payment of Professionals
                Utilized by the Debtor in the Ordinary Course of Business [D.I. 41; 5/23/19]

                Related Pleadings:

                          a)   Certification of Counsel [D.I. 54; 6/7/19]

                          b)   Order [D.I. 57; 6/10/19]

                Objection Deadline:           June 6, 2019 at 4:00 p.m. (ET)

                Objections/Responses:

                          c)   Informal Response from the Office of the United States Trustee

                Status:        An order has been entered by the Court. No hearing is necessary.

         UNCONTESTED MATTER GOING FORWARD

         8.     Confirmation of Chapter 11 Plan of Reorganization of Triangle Petroleum Corporation
                and Approval of Related Disclosure Statement [D.I. 8 & 9; 5/8/19]

                Related Pleadings:

                          a)   Debtor’s Motion for Entry of an Order (I) Scheduling Combined Hearing
                               on Adequacy of Disclosure Statement and Confirmation of Chapter 11
                               Plan of Reorganization; (II) Approving Procedures for Objecting to
                               Disclosure Statement and Chapter 11 Plan of Reorganization;
                               (III) Approving Prepetition Solicitation Procedures and Form and Manner
                               of Notice of Commencement, Combined Hearing, Non-Voting Status, and
                               Objection Deadlines; (IV) Approving Notice and Objection Procedures for
                               the Assumption of Executory Contracts and Unexpired Leases;
                               (V) Conditionally (A) Directing the United States Trustee not to Convene
                               Section 341(a) Meeting of Creditors and (B) Waiving Requirement of
                               Filing Schedules and Statements and Rule 2015.3 Reports; and
                               (VI) Granting Related Relief [D.I. 7; 5/8/19]

                          b)   Disclosure Statement for the Chapter 11 Plan of Reorganization of
                               Triangle Petroleum Corporation [D.I. 9; 5/8/19]

                          c)   Declaration of Joseph Arena on Behalf of Epiq Corporate Restructuring,
                               LLC Regarding Service of Solicitation Package and Voting and
                               Tabulation of Ballot Cast on the Chapter 11 Plan of Reorganization of
                               Triangle Petroleum Corporation [D.I. 10; 5/8/19]


01:23480739.1
                                                          4
                      Case 19-11025-MFW         Doc 68     Filed 06/12/19    Page 5 of 6



                       d)     Order (I) Scheduling Combined Hearing on Adequacy of Disclosure
                              Statement and Confirmation of Chapter 11 Plan of Reorganization;
                              (II) Approving Procedures for Objecting to Disclosure Statement and
                              Chapter 11 Plan of Reorganization; (III) Approving Prepetition
                              Solicitation Procedures and Form and Manner of Notice of
                              Commencement, Combined Hearing, Non-Voting Status, and Objection
                              Deadlines; (IV) Approving Notice and Objection Procedures for the
                              Assumption of Executory Contracts and Unexpired Leases;
                              (V) Conditionally (A) Directing the United States Trustee not to Convene
                              Section 341(a) Meeting of Creditors and (B) Waiving Requirement of
                              Filing Schedules and Statements and Rule 2015.3 Reports; and
                              (VI) Granting Related Relief [D.I. 27; 5/9/19]

                       e)     Notice of (I) Commencement of Chapter 11 Case, (II) Combined Hearing
                              o (A) Disclosure Statement and (B) Confirmation of the Chapter 11 Plan
                              or Reorganization, and (III) Procedures for Objecting to the Disclosure
                              Statement and Chapter 11 Plan of Reorganization, Including the Proposed
                              Procedures for the Assumption of Executory Contracts and Unexpired
                              Leases -and- Notice of Non-Voting Status [D.I. 32; 5/9/19]

                       f)     Notice of Filing of Supplement to the Chapter 11 Plan of Reorganization
                              of Triangle Petroleum Corporation [D.I. 45; 5/31/19]

                       g)     Notice of Filing of Exhibit D to Supplement to the Chapter 11 Plan of
                              Reorganization of Triangle Petroleum Corporation [D.I. 47; 6/6/19]

                       h)     Notice of Filing of Proposed Confirmation Order [D.I. 65; 6/12/19]

                       i)     Declaration of Ryan D. McGee in Support of Order (I) Approving (A) the
                              Adequacy of the Disclosure Statement and (B) the Prepetition Solicitation
                              Procedures and (II) Confirming the Chapter 11 Plan of Reorganization of
                              Triangle Petroleum Corporation [D.I. 66; 6/12/19]

                       j)     Memorandum of Law in Support of Order (I) Approving (A) the
                              Adequacy of the Disclosure Statement and (B) the Prepetition Solicitation
                              Procedures and (II) Confirming the Chapter 11 Plan of Reorganization of
                              Triangle Petroleum Corporation [D.I. 67; 6/12/19]

                Objection Deadline:         June 7, 2019 at 4:00 p.m. (ET) [Extended to June 9, 2019 at
                                            12:00 p.m. (ET) for Gordian Triangle Holdings, LLC]

                Objections/Responses:

                       k)     Objection of Cleveland Independent School District [D.I. 55; 6/7/19]



01:23480739.1
                                                       5
                          Case 19-11025-MFW      Doc 68       Filed 06/12/19   Page 6 of 6



                          l)   Notice of Withdrawal of Objection of Cleveland Independent School
                               District [D.I. 63; 6/11/19]

                          m)   Informal Comments from the Office of the United States Trustee

                          n)   Informal Comments from the United States Attorney’s Office

                          o)   Informal Comments from the U.S. Securities and Exchange Commission

                          p)   Informal Comments from Gordian Triangle Holdings, LLC

                Status:        Item (k) has been withdrawn. The Debtor has resolved all informal
                               comments received with respect to confirmation, and the proposed form of
                               order reflects agreements reached with the parties identified above. This
                               matter will go forward on an uncontested basis.

         Dated: June 12, 2019                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                 /s/ Andrew L. Magaziner
                                                 Pauline K. Morgan (No. 3650)
                                                 Andrew L. Magaziner (No. 5426)
                                                 Shane M. Reil (No. 6195)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 - and-

                                                 PAUL, WEISS, RIFKIND,
                                                 WHARTON & GARRISON LLP
                                                 Kelley A. Cornish
                                                 Alexander Woolverton
                                                 1285 Avenue of the Americas
                                                 New York, New York 10019
                                                 Telephone: (212) 373-3000
                                                 Facsimile: (212) 757-3990

                                                 Counsel to the Debtor and
                                                 Debtor in Possession




01:23480739.1
                                                          6
